Opinión disidente emitida por
el Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 16 de julio de 1979
Con inescrutable laconismo y blando criterio el Tribunal impone hoy tibias sanciones a un grupo de profesionales contra los cuales se presentó querella sobre violaciones a los cánones de ética que rigen la práctica de la abogacía, interpretando, a mi juicio equivocadamente, que se trata de violaciones a la Ley Notarial. Condona así esta Corte conducta que hubo de oscilar entre la flagrante y sistemática falsedad en unos casos, hasta la mansa quietud en situaciones que requerían celosa diligencia. Las actuaciones de los querellados, aunque dispares, tienen un tipo común que las agrupa, cual es, el absoluto desinterés por la suerte de los derechos de personas que depositaron directa o indirectamente su con-fianza en la integridad profesional de cada uno de ellos.
La conducta punible que se imputa a los querellados gira en torno de la gestión comercial realizada en Puerto Rico por First Conventional Investment Corporation (en adelante “First Conventional”) en relación con el financiamiento de proyectos residenciales y el corretaje de hipotecas. Ostentaba la representación legal de la corporación el bufete de abogados Blanco Lugo, Morán y Lavastida del cual eran socios los *48querellados Ramón Morán Loubriel y José A. Lavastida, siendo abogado asociado el querellado Víctor M. Caparros Cabrera(1) y abogado empleado el querellado Luis E. Colón Ramery. Las tareas en el bufete se encargaban principalmente a los abogados según la experiencia profesional que cada uno tuviera. Durante el período pertinente para la solución del caso de autos el Ledo. Blanco Lugo atendía principalmente el área de la litigación, el Ledo. Morán lo referente a problemas contributivos y corporativos y el Ledo. Lavastida lo relacionado con notaría coadyuvado en este respecto por los licenciados Caparros Cabrera y Colón Ramery.
El servicio que el bufete prestaba a First Conventional y sus subsidiarias era amplio y abarcador. Incluía todo tipo de consulta y asesoramiento general sobre cualquier aspecto del negocio del cliente en que su consejo fuera requerido, inclu-yendo asuntos corporativos, contributivos, administrativos y de financiamiento. Ese servicio comprendía consultas sobre la operación necesaria para levantar fondos, todo asunto relacionado con litigación, así como todo trabajo notarial relacionado con sus negocios, que cubría la redacción y otorgamiento de todo tipo de escrituras y documentos rela-cionados con el financiamiento de terrenos destinados al desarrollo y construcción de viviendas, tales como escrituras de compraventa, segregación de solares, liberación de gravámenes y constitución de hipotecas. En fin, todo aspecto legal del negocio de First Conventional era servido por la firma Blanco Lugo, Morán y Lavastida. Prácticamente todas las escrituras que debía otorgar First Conventional y sus subsidiarias eran otorgadas a través del bufete, no contando dichas corporaciones con otra representación legal.
Entre las escrituras otorgadas en el bufete donde ejercían los querellados estaban incluidas las escrituras de liberación del gravamen hipotecario original sobre las fincas objeto de desarrollo que, como consecuencia del financiamiento *49necesario para la construcción de proyectos residenciales, gravaba a cada solar de dichas fincas. En el Bufete Blanco Lugo, Moran y Lavastida dicha liberación se otorgaba en la misma escritura contentiva de la compraventa de la propiedad y donde además se constituía primera hipoteca a favor de la institución que habría de ofrecer financiamiento permanente para dicha adquisición, teniéndose por costumbre hacer las liberaciones del gravamen original en algún momento posterior al otorgamiento de los restantes negocios, pero dentro del día natural en que se llevaran a cabo los mismos.
Todo marchó bien hasta mediados de 1973 cuando First Conventional encaró problemas financieros. La liquidez y solvencia de la corporación se tornó crítica, razón por la cual ésta no pudo hacer los pagos que eran de rigor a los acreedores hipotecarios que prestaron el financiamiento original. Con-siguientemente negáronse éstos a liberar las propiedades que se iban vendiendo, transcurriendo el plazo fatal prescrito para completar las comparecencias escriturarias sin que las liberaciones se realizaran.
La falta de comparecencia del acreedor hipotecario original para liberar la propiedad vendida del gravamen general a que estaba afecta, hacía que se tornaran írritas para cualquier propósito práctico las transacciones de compraventa efectua-das. Resalta con brillantez el hecho indubitado de que una propiedad que se vende por $25,000, tiene miserable utilidad gravada con hipotecas que sobrepasan los dos millones de dólares.
Este fue el caso que surgió en la venta de 10 casas del proyecto Jardines de Villa del Carmen, cuando habiendo ya comparecido comprador y vendedor ante el querellado Lie. Caparros, los acreedores hipotecarios sé negaron luego a liberar las propiedades vendidas del gravamen que la sujetaba procediendo entonces dicho querellado a anotar impropia-mente al pie de las escrituras, después de haber firmado las partes, las siguientes expresiones:
“Doy fe de que en la fecha de su otorgamiento, luego de firmar *50ante mí las personas cuyas firmas anteceden, requerí de Home Title Agency of Puerto Rico, Inc. y del Banco de Economías y Préstamos, las respectivas firmas en esta escritura a los fines de las liberaciones a que esta escritura se refiere, manifestándoseme que las mismas no podían ser efectuadas por no habérseles pagado las sumas pactadas para dichas liberaciones. En vista de ello, extiendo esta diligencia para que quede constancia a todos los efectos legales procedentes de que la comparecencia de Home Title Agency of Puerto Rico, Inc. y del Banco de Economías y Préstamos se deben entender por no puestas en esta escritura.”
La nota transcrita fue adicionada en dichas escrituras sin que se diera aviso de la misma a los compradores, ni se tomaran las providencias para la anulación o aclaración de las escrituras, pues el notario no debe hacer salvedades luego de haber firmado las partes, a menos que éstas firmen nuevamente.
Como profesional que es del derecho — en su carácter de abogado — el querellado tenía la obligación afirmativa e ineludible de comunicar a las partes que comparecieron que habíase frustrado la finalización de las escrituras por haberse negado a liberar el acreedor hipotecario original. Obligación que trasciende el ámbito estrictamente notarial ya que no solamente cumplíase una formalidad de este orden, sino que se apelaba a la obligación profesional de advertir prontamente a un cliente de que sus derechos han quedado seriamente perjudicados. Máxime en el caso de autos donde, como hemos visto, el propio abogado hizo manifestaciones a dicho cliente que contribuyeron a disipar en él cualquier duda sobre la seguridad del negocio. El abogado y notario no sólo es responsable ante el cliente poderoso; al cliente modesto le debe la misma o mayor consideración. El silencio del querellado ante los adquirentes traicionó la fidelidad que les debía. En In re Meléndez Pérez, 104 D.P.R. 770, 775 (1976),(2) *51el Tribunal, con gran sentido de la obligación del notario, como abogado que es ante todo, expresó lo siguiente: “¿Cómo guardar silencio ante una situación lesiva para cualquiera de los otorgantes, si su entrenamiento legal le hace testigo de la irregularidad? ¿Para qué otra cosa sirve su profesión de abogado por ley puesta a disposición de las partes en su despacho notarial? En su deber de ilustrar y dar consejo legal a las partes contratantes, no hay guardarraya que separe al notario del abogado.” La conducta del querellado Lie. Caparros requiere que se le suspenda del ejercicio de la profesión. El querellado Lie. Lavastida, quien dirigió todo el proceso y quien continua y directamente estuvo enterado de la situación y permaneció anuente cuando debió proveer en contrario, debía suspenderse también del ejercicio de la profesión.
M t — I
Para enfrentar la experiencia precedentemente descrita en relación con los otorgamientos de las escrituras de la Urbanización Jardines de Villa del Carmen ante Caparros que imposibilitó la liberación de los gravámenes hipotecarios, junto a otras experiencias análogas en distintos proyectos en desarrollo, hubo de decidir el bufete efectuar un cambio en el proceso de otorgamiento y en la redacción de las escrituras de First Conventional que habrían de otorgarse en adelante. El cambio se siguió en relación con las ventas que luego se efectuaron de propiedades comprendidas en las Urbani-zaciones “Jardines de Villa del Carmen” y “Moca Gardens”. Dicho cambio consistió en otorgar escrituras distintas y separadas para los actos de segregación y compraventa y la liberación de la hipoteca original. En su consecuencia el nuevo modelo omitió la comparecencia de los acreedores hipotecarios, excluyéndose por tanto la referencia a la libe-ración en el título de la escritura. Se incluyó entonces en dicha escritura de segregación y compraventa una inusitada disposición que pasó a ser el párrafo Noveno, cuya redacción *52fue instrumentada a través de Lavastida y Caparros, con el siguiente texto:
“First Conventional Investment hace constar que los tenedores de los gravámenes relacionados en el párrafo Primero en la sección de Títulos y Cargas de esta escritura no comparecen a liberar de dichos gravámenes el solar segregado mediante este acto, por lo que el mismo permanece afecto a dichos gravámenes hasta que por documento público por separado se lleven a efecto las liberaciones, a lo cual se compromete First Conventional Investment Corp.”
Lo que realmente sorprende del nuevo párrafo aludido es que pretende contener una aseveración del cliente del Bufete Blanco Lugo, Moran y Lavastida, sin que compareciera como parte en la escritura. De suerte que el compromiso de First Conventional de realizar las liberaciones por documento público separado no es otra cosa que una inoficiosa aseveración hecha exclusivamente por el notario autorizante, quien sólo puede dar fe de los dichos de las partes y de las circunstancias del otorgamiento que exige la Ley Notarial. El querellado Caparros otorgó ocho de estas escrituras; el querellado Colón Ramery otorgó trece.
La actuación de dichos abogados constituye una práctica contraria a los cánones de ética profesional. Es inconcebible que pueda otorgarse una escritura en la que se plasmen obligaciones de personas que no comparecen como partes en el documento. Triste y penoso porvenir le aguardaría al ejercicio de la abogacía si permitiéramos que su ejercicio descendiese hasta el punto en que, desnaturalizado, el notario pudiera trascender de su función afianzadora, para conver-tirse en portavoz de un tercero ausente del acto notarial.
Esa falta no se circunscribe a la esfera notarial, sino que trasciende a la del abogado que en el ejercicio de su profesión no puede inducir a error a las partes que ante él comparecen.
Los problemas que dieron lugar a la adopción de la nueva forma de escritura advirtieron a todos los querellados de la precaria situación financiera de First Conventional. La crítica situación financiera de First Conventional, que presentaba *53serias dificultades en la venta de sus proyectos por falta de recursos para liberarlos de los gravámenes a que estaban afectos, redundaba en perjuicio para los adquirentes indivi-duales de hogares quienes debían recibir sus propiedades libre de cargas; y por ende, acarreaba un fundamental problema para los notarios que no podían obtener las libera-ciones de los acreedores hipotecarios dentro del día natural de efectuarse la compraventa.
Comoquiera que el problema que pretendían corregir los abogados al cambiar el sistema de otorgamiento de escrituras a actos separados, lo único que facilitaba era el que se otorgara la segregación y compraventa sin que necesariamente se otorgara la liberación de hipoteca, y resultando que esta última, al igual que ocurría durante el procedimiento anterior de un solo otorgamiento, tampoco se otorgaba, el cambio resultó inútil y resultaba engañoso para los compradores. Lamentablemente la solución habría de levantarse sobre la ruina de los derechos de los compradores de hogares indi-viduales que quedarían a merced de la suerte financiera de First Conventional que ya anunciaba su descalabro con el conocimiento de todos los abogados querellados. En este cuadro el referido párrafo noveno resalta tenebrosamente al contener una representación jurídicamente fútil e inservible que intentaba desvanecer subrepticiamente cualquier duda que se suscitara en el incauto comprador con respecto a los gravámenes que pesaban sobre la propiedad que adquiría. ¿Acaso de invertirse el esquema, y ser los querellados los abogados de los compradores hubiéranle recomendado a éstos adquirir las propiedades en tan inciertas circunstancias? La contestación a esta interrogante no debe variar respecto al abogado independientemente de a quién represente. La falta de imparcialidad de los querellados, señores Caparros, Colón y Lavastida, ha quedado de manifiesto. En ocasiones, declaró Caparros que le preguntaban: ‘Licenciado, qué son esos millones que aparecen ahí.” Él les respondía que “son los gravámenes de la finca principal de la que se segrega en este *54acto. Les hacía entonces la aclaración de que en ese acto no se liberaban los mismos. Colón procedía en términos similares. Ahora, ¿es acaso suficiente esa aseveración fáctica, o, se espera del abogado, técnico del derecho, adicional asesoría? La contestación es evidente. Permitir lo primero, sería convertir el consultorio notarial en incierto laberinto donde la media verdad y la simulación se podrían combinar para burlar los derechos del confiado y desprevenido compare-ciente.
Tal situación fue encarada por el Tribunal recientemente en In re Meléndez Pérez, supra, y con gran claridad se dijo lo siguiente:
“... El consejo del abogado notario debe guiar la redacción del documento público y dar luz en el acto final de otorgamiento.
La función del notario trasciende el acto externo de legalización de unas firmas. Presupone la creación de un nivel de entendimiento y comunicación entre el fedante y los otorgantes que le permite a éstos formar una racional conciencia del acto en que concurren. La fe pública notarial tiene como base la voluntad ilustrada de los contratantes; no puede ser fruto de la ignorancia y la obscuridad. El notario, principal instrumento de la fe pública, tiene la indeclinable obligación de propiciar y cerciorarse de ese estado de conciencia informada supliendo las explicaciones, aclaraciones y advertencias en todo caso en que hagan falta para lograr el consentimiento enterado de los otorgantes al acto notarial....” Págs. 775-776.
Los querellados Lies. Lavastida, Caparros y Colón in-currieron en grave desatención de sus deberes profesionales que requieren su suspensión del ejercicio de la abogacía.
hH I — I
La responsabilidad del Ledo. Morán en la situación señalada está fundada en su falta de diligencia ante los hechos conocidos por él, los que claramente eran peligrosos de su faz. Esto queda reflejado en su contestación a la querella, en la que expone:
“Allá para julio o agosto de 1973 el Licenciado Morán fue informado por los licenciados Lavastida y Blanco Lugo que había *55habido problemas cuando en una sola escritura se incluían los actos de segregación, liberación y compraventá. Se le explicó que el problema consistió en que en algunas de esas escrituras no com-pareció a liberar la persona que debió hacerlo dentro de las 24 horas del día en que fueron otorgadas. Al mismo tiempo se le informó de las dificultades ocurridas, el Licenciado Morán fue informado por los licenciados Lavastida y Blanco Lugo, que se habían subsanado las dificultades apuntadas y que ya habían sido firmadas las liberaciones pertinentes. Se le informó igualmente que para evitar la repetición de la dificultad y evitarle problemas al notario otorgante, los socios informantes habían tomado la determinación de que de ahí en adelante la compraventa y la liberación se harían en escrituras separadas.”
La única inferencia que puede hacerse de la situación planteada al Ledo. Morán sugiere que su cliente First Conventional estaba en una situación de estrechez económica que le impedía efectuar las liberaciones de la hipoteca simul-táneamente con la segregación y compraventa de las propie-dades individuales. Tal situación no se corregía con la separación de los actos escriturarios. El reducido número de socios y de abogados en el bufete hace creer que era inescapable su conocimiento de los problemas financieros de uno de sus principales clientes.
Así advertido, el querellado Lie. Morán tenía una obligación afirmativa ineludible de tomar las diligencias que fueran de rigor ante sus compañeros socios y ante cualquiera otro abogado para asegurarse de que los derechos de los adquirentes no quedasen menoscabados al quedar dependientes de la ya notoriamente infausta suerte económica de First Conventional.
No se trata de imponer responsabilidad profesional al socio de una firma de abogados por actuaciones de un subordinado sobre las cuales no tenía razonablemente control ni conocimiento. Se trata, en cambio, de exigir aquellas medidas insoslayables que debe tomar un abogado para asegurarse de que los ciudadanos que acuden a su bufete puedan descansar en la buena fe de los abogados que allí *56ejercen. La inacción del Lie. Morán para corregir una situación tan delicada para su bufete y perjudicial para las partes, le inculpa profesionalmente.

<

El querellado Lie. Athos Castro Cros, no era abogado del Bufete Blanco Lugo, Morán y Lavastida. Se relaciona con el caso por su intervención notarial respecto a la urbanización Jardines de Coamo en la que First Conventional tenía intereses en el otorgamiento de la gran mayoría de las escrituras de segregación, liberación y compraventa de solares de dicho proyecto. El querellado Lie. Caparros también otorgó una escritura relativa a dicho proyecto similar a las otorgadas por Castro Cros. Castro preparó el modelo de dichas escrituras remitiéndole copia a Lavastida. En el modelo preparado se expresaba incorrectamente la cuantía del gravamen hipo-tecario del cual habrían de liberarse los solares a venderse, así como el tenedor del pagaré hipotecario. Se refería a un pagaré inexistente de $3,712,500 que ya se había cancelado y taladrado ante el notario Lavastida, quien lo tenía en su posesión, y habíase ya sustituido por otro de $4,416,720, garantizados el uno y el otro por hipoteca sobre la finca que comprendía el proyecto. Lavastida no advirtió, sin embargo, ni a Castro ni a ningún miembro del bufete sobre el error cometido, especialmente habiendo sido el notario que intervino en la sustitución de dichos pagarés.
Pero más grave aún es el hecho de que en las escrituras relacionadas con dicho proyecto, Coamo Gardens, hicieron constar los Ledos. Castro Cros y Caparros en sus respectivas intervenciones como notarios que First Conventional com-parecía como tenedora del referido pagaré inexistente de $3,712,500, y que en consideración al pago de $500 ésta liberaba de la hipoteca referida el solar segregado y vendido a cada uno de los compradores; expresando falsamente ambos notarios que el representante de First Conventional les había mostrado el referido pagaré y que hicieron en sus respectivas *57intervenciones, la correspondiente anotación de liberación sobre el referido pagaré sin tener ante sí dicho pagaré y sin haber hecho ninguna anotación ni a ése ni a ningún otro. Dicho pagaré de $3,712,500 por el contrario habíase cancelado, según ya dijimos, ante el Notario Lavastida y el pagaré sustituto se había endosado a Barnett Mortgage Trust quien era entonces su tenedor.
Esta conducta que resalta en el caso de Castro, que otorgó cincuenticuatro escrituras, presenta un caso de abierto y repetido menosprecio a la verdad y al honor dignificante que como corolario de la profesión del abogado representa ostentar la fe pública notarial. In re Ardín, 75 D.P.R. 496 (1953). Al respecto se pronuncia un distinguido comentarista notarial: “El acto jurídico, autorizado con la fe pública, se tiene por auténtico, palabra derivada de una voz griega que significa lo cierto, lo verdadero, lo que ha de ser creído, lo que es fidedigno, y, por tanto, se afirma su certeza como si se estuviere presente al dictar la ley, el precepto o la sentencia, o al celebrar el acto o el contrato.” T. González Palomino, Instituciones de Derecho Notarial, Madrid, 1948, Tomo 9, pág. 62. Es por eso imposible permitir que se burle impunemente la particular obligación de ser veraz que pesa sobre todo abogado cuando ejerce el notariado. La fundamental utilidad social y económica que tiene en nuestro ordenamiento el instrumento público, quedaría herida de muerte; la confianza que cifran las personas en la integridad del abogado, se vería desvanecer. Ver Sucn. Santos v. Registrador, 108 D.P.R. 831 (1979). Años ha que sustentamos ese criterio.
En el pasado este Tribunal ha encarado situaciones en las que ha considerado que ciertas faltas incurridas en el ejercicio de la notaría merecen la suspensión del ejercicio de la abogacía.
En In re Ardín, el allí querellado dio fe de que ciertas personas suscribieron y juraron ante él tres pagarés sin que real y efectivamente hubiera tenido ante sí a los firmantes. Suspendimos allí al notario del ejercicio dé la profesión de *58abogado por ser dicha actuación destructora de la fe notarial. Reafirmamos ese sano criterio en In re Piñero, 77 D.P.R. 630 (1954). Ver además, In re Bosch, 65 D.P.R. 248 (1945). Hoy queda sin efecto sub silentio la norma adoptada en los casos citados en el sentido de que la dación falsa de fe en un acto notarial conlleva la suspensión del ejercicio de la abogacía.
V
A tenor con los fundamentos expuestos y atenuada la respon-sabilidad de los querellados por el solo hecho de no haber actuado con el propósito de defraudar, In re Ardín, supra, y considerando la proporcionalidad de las faltas incurridas, suspendería a los querellados del ejercicio de la abogacía durante determinados períodos en proporción a la gravedad de sus actuaciones. Sin embargo, habiendo el Tribunal por voz de tres de sus jueces impuesto sanciones a los querellados con las que no estoy conforme, no estimo necesario exponer mi criterio sobre sanciones más fuertes. Y aunque pudiera entenderse que al favorecer un mayor castigo debía estar de acuerdo con el menor, deseo reiterar que mi conciencia no permite la injusticia de condenar a uno solo de los abogados querellados a la separación de la profesión de la abogacía por actuaciones graves en las que están involucrados todos los querellados en circunstancias que ameritan la separación de todos.(3) Véase Código de Ética Profesional, Preámbulo, Criterios generales con relación a los deberes del abogado con sus clientes y del abogado para con la sociedad, y Cánones 18, 19, 21, 26, 35 y 38. 99 D.P.R. 1002 et seq.
*59-0—

(1) Recibía por este concepto un sueldo y además un beneficio adicional cada año.


(2)Aun desde una perspectiva estrictamente notarial, debió saber el querellado que las expresiones que consignó al pie de las escrituras incompletas, resultan totalmente inadecuadas como medida para enfrentar la situación que se suscitó. El notario, luego de notificar a las partes, debió levantar un acta anulando dicha escritura.


(3)Los problemas relacionados con First Conventional por motivo de los gravámenes que nunca fueron liberados con respecto a las propiedades aquí involucradas fueron prominentemente discutidos en la prensa del país, y llegaron al punto de generar investigaciones de la Oficina del Fiscal Federal para Puerto Rico, del Departamento de Asuntos del Consumidor y de la Asamblea Legislativa de Puerto Rico.